     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                 Page 1 of 15 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

REFRESCO BEVERAGES US INC.,                      §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §       No. ________________
                                                 §
INTERNATIONAL BROTHERHOOD OF                     §
TEAMSTERS LOCAL 997,                             §
                                                 §
               Defendant.                        §

     PLAINTIFF REFRESCO BEVERAGES US INC.’S COMPLAINT TO VACATE
                         ARBITRATION AWARD

       Plaintiff Refresco Beverages US Inc. (“Refresco”), by and through its counsel Seyfarth

Shaw LLP, alleges as follows:

                                          INTRODUCTION

       1.      This is an action to vacate the arbitration award issued on March 28, 2021 (the

“Award”) by Arbitrator Ruben R. Armendariz in the matter between Refresco and Defendant

International Brotherhood of Teamsters Local 997 (the “Union”) regarding the suspension and

termination of Grievant Bobby Jones (“Jones”). A true and correct copy of the Award is

attached as Exhibit A.

       2.      The collective bargaining agreement (the “Agreement”) between Refresco and the

Union sets out the parties’ express agreement regarding the scope and power an arbitrator has in

resolving disputes between the parties.

       3.      Specifically, the agreement states that “[n]o arbitrator shall have the jurisdiction

or authority to add to, delete from, nullify, disregard, or modify any terms of this Agreement, or

to impair any of the rights reserved to the Company under the terms hereof. . . .” A true and

correct copy of the applicable collective bargaining agreement is attached as Exhibit B.
    Case 4:21-cv-00523-O Document 1 Filed 04/09/21                 Page 2 of 15 PageID 2



       4.      Moreover, the Agreement provides a clear, unambiguous, and mutually bargained

for and agreed upon definition of “just cause.”

       5.      Under the express terms of the Agreement, the arbitrator’s authority was limited

to determining whether the employee engaged in the conduct alleged.

       6.      Once it is determined that the employee engaged in misconduct, the express terms

of the Agreement provide that Refresco—and not the arbitrator—is provided the sole right to

determine the level of discipline imposed for any specific misconduct.

       7.      As a result, the arbitrator may not second guess Refresco’s determination on the

degree of discipline once the underlying misconduct is determined to have occurred.

       8.      Here, in his award, Arbitrator Armendariz violated the express terms of the

collective bargaining agreement.

       9.      While the award made numerous factual findings that the underlying misconduct

did, in fact, occur, which should have ended the inquiry, the award then questioned the level of

discipline imposed by Refresco and ultimately reinstated Jones.

       10.     In doing so, the Arbitrator ignored the express terms of the Agreement cabining

his jurisdiction and authority to the four corners of the Agreement.

       11.     As a result, the Arbitrator improperly substituted his personal beliefs on the

severity of the Jones’s misconduct for Refresco’s, and effectively rewrote the Agreement to add

additional provisions and requirements not included in the Agreement.

       12.     In ignoring the language of the Agreement, and in exceeding the express

jurisdiction and authority granted to him by the parties, Arbitrator Armendariz improperly

dispensed his own brand of industrial justice, and his Award therefore fails to draw its essence

from the collective bargaining agreement. On this basis alone, the Award must be vacated.




                                                  2
    Case 4:21-cv-00523-O Document 1 Filed 04/09/21                  Page 3 of 15 PageID 3



       13.     Moreover, the Arbitrator’s decision was particularly egregious due to the

underlying misconduct in this matter.

       14.     Jones engaged in severe racial and sexual misconduct in the workplace over a

long period of time, including making insensitive and inappropriate comments in the workplace

about the race, religion, and sexual orientation of co-workers and spreading false and malicious

rumors about other employees and managers.

       15.     This is the precise type of unlawful conduct that violates federal, state, and local

anti-harassment statutes designed to protect employees and provide a harassment-free work

environment.

       16.     The Arbitrator’s award makes numerous factual findings supporting the

conclusion that Jones engaged in these types of reprehensible behaviors; yet, the Arbitrator’s

award still ordered Jones reinstated to his prior position.

       17.     While the ability of a court to grant relief on a motion to vacate an arbitration

award is limited, an arbitrator exceeding his authority and reinstating an employee credibly

found to have committed workplace harassment is the rare instance where federal appellate

courts have routinely overturned arbitrator awards. See, e.g., Newsday v. Long Island

Typographical Union No. 415, CWA, AFL-CIO, 915 F.2d 840 (2d Cir. 1990); Stroehmann

Bakeries, Inc. v. Local 776, Int’l Bro. of Teamsters, 969 F.2d 1436 (3d Cir. 1992).

       18.     In short, a collective bargaining agreement does not provide a grievant with an

exemption from complying with federal, state, and local workplace anti-harassment statutes, and

federal appellate courts have found that arbitrator awards that effectively function as such should

be disregarded, provided that the employer follows the collective bargaining agreement, which it

did here.




                                                  3
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                 Page 4 of 15 PageID 4



       19.     Thus, given the facts of this case which are particularly serious and implicate

important public policy goals, the Court must intervene and vacate the award.

                                JURISDICTION AND VENUE

       20.     The Court has jurisdiction under Section 301 of the Labor Management Relations

Act, as amended (“LMRA”), 29 U.S.C. § 185, and 28 U.S.C. §§ 1331 and 1337(a).

       21.     Venue lies within this judicial district pursuant to Section 301(a) and (c) of the

LMRA, 28 U.S.C. §§ 185(a) and (c) because the duly authorized officers and agents of the Union

are engaged in representing or acting for employees in the Northern District of Texas, Fort

Worth Division. See also 28 U.S.C. § 124(a)(2).

                                            PARTIES

       22.     Plaintiff Refresco Beverages US Inc. is a Georgia corporation with its principal

place of business located at 8112 Woodland Center Boulevard, Tampa, Florida 33614.

       23.     Defendant International Brotherhood of Teamsters Local 997 is a labor

organization and is the collective bargaining representative for bargaining unit employees

employed by Refresco at its facility located at 15200 Trinity Boulevard, Fort Worth, Texas

76155. The Union’s duly authorized agents are engaged in representing and acting for its

members, who are and have been Refresco employees in an industry affecting commerce within

the meaning of 29 U.S.C. § 185. The Union’s primary place of business is located at 4200 South

Freeway #608, Fort Worth, Texas 76115.

                                             FACTS

A.     Refresco and the Union.

       24.     Refresco is the world’s largest independent bottler for retailer and A-brands in

Europe and North America.

       25.     Refresco’s global supply chain expertise and local innovation capabilities offer an


                                                 4
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                 Page 5 of 15 PageID 5



almost unlimited variety of soft drinks, fruit juices and other beverages, manufactured to

individual customer specifications and requirements.

       26.     Refresco operates a manufacturing facility at 15200 Trinity Boulevard, Fort

Worth, Texas 76155.

       27.     Pursuant to the National Labor Relations Board certification in Case No. 16-RC-

19685, the Union is the duly certified representative of all regular full-time and regular part-time

production machine operators, batching technicians, forklift warehouse operators, PLC

technicians, maintenance mechanics, shipping coordinators, quality assurance technicians,

production team captains, warehouse team captains, process improvement technicians,

maintenance team captains, relief machine operators, quality assurance team captains,

maintenance specialists, process coordinators, and jockeys employed by Refresco at its facility

located at 15200 Trinity Boulevard, Fort Worth, Texas 76155.

B.     The Terms of the Collective Bargaining Agreement.

       28.     Refresco and the Union entered into a collective bargaining agreement, i.e., the

Agreement, effective July 29, 2018 through July 28, 2022.

       29.     In the Agreement, Refresco and the Union agreed to the following relevant

provisions (emphasis added):

                                          ARTICLE 12

                     GRIEVANCE PROCEDURE AND ARBITRATION

                                               ***

       Section 3.      Arbitration

                                               ***

       (d)     Limitations on Arbitration. The arbitrator shall confine his decision to
               the terms of this Agreement, and no decision by the arbitrator may
               include or address any issue or matter which is not expressly made subject


                                                 5
Case 4:21-cv-00523-O Document 1 Filed 04/09/21               Page 6 of 15 PageID 6



         to the terms of this Agreement. In interpreting and applying the
         provisions of this Agreement, and in making findings of fact in connection
         therewith, the arbitrator must make his determinations in accordance with
         the spirit and letter of this Agreement. No arbitrator shall have the
         jurisdiction or authority to add to, delete from, nullify, disregard, or
         modify any terms of this Agreement, or to impair any of the rights
         reserved to the Company under the terms hereof, either directly or
         indirectly under the guise of interpretation; nor shall the arbitrator
         have the power to substitute his discretion and judgment for that of
         the Company in any matter on which the Company has not
         contracted away its right to exercise discretion and judgment.

                                         ***

                                    ARTICLE 13

                        DISCIPLINE AND DISCHARGE

  Section 1.    Just Cause for Discipline and Discharge

          The Company shall have the right to discharge or discipline any
  employee for just cause. The following offenses or conduct shall be considered
  just cause for termination of employment:

               dishonesty or theft;

               insubordination or a refusal or failure to follow the instructions of
                a supervisor or manager;

               intentional or negligent damage to or destruction of Company
                property or equipment;

               failure to comply with safety rules;

               negligence or recklessness in operating a Company vehicle or
                equipment;

               behavior resulting in a serious accident while on duty;

               misrepresentation or falsification in connection with any
                employment-related matter or concerning employment or pay;

               violation of the Company’s rules and/or policies concerning
                harassment, workplace violence, weapons in the workplace, or
                drugs and alcohol (including| those relating to testing);

               possession of firearms or illegal weapons; or

               fighting or intentional injury.


                                           6
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                Page 7 of 15 PageID 7



               In the event of such offenses or misconduct, the arbitrator’s sole role
       will be to determine whether the employee engaged in the behavior alleged,
       in which case the employee’s termination shall be upheld.

              It is understood and agreed that the degree of discipline up to and
       including discharge imposed for just cause, including for the reasons listed
       above, shall be determined by the Company. Further, the listing of offenses or
       conduct described in this Article does not preclude or in any way restrict the
       Company from discharging employees for other offenses or conduct.

       Section 2.     Level and Use of Discipline

               While the Company shall, subject to just cause, determine the level of
       discipline, except in the case of a terminable offense, the Company will use a
       progressive disciplinary process. Although the Company may at its option elect
       to skip or repeat levels of discipline, in the case of a non-terminable offense, the
       Company normally will use a verbal warning, a written warning and a suspension
       prior to termination of employment. Subject to the provisions of Section 1 of
       this Article, the level of discipline chosen by the Company is subject to the
       grievance and arbitration provisions of Article 12. Discipline shall remain in
       effect for a period of twenty-four (24) months from the date of issuance;
       provided, however, (i) this limitation shall not apply to discipline for
       violations of the Company’s rules and policies relating to harassment and
       employee violence and (ii) if the Union refers to the employee’s overall
       performance or employment history during an arbitration hearing, the Company
       shall have the right to introduce discipline issued to the employee during the
       employee’s entire term of employment.

C.     Jones’s Employment with Refresco.

       30.    Jones began his employment with Refresco’s predecessor on February 27, 2006.

At the time of his termination on May 28, 2019, Jones was employed as a fork lift operator.

       31.    During his employment, Jones made numerous insensitive and inappropriate

remarks in the workplace regarding race, religion, and sexual orientation and spread false rumors

about other employees and managers.

       32.    Jones’s behavior caused his fellow employees to complain to management

officials and even to the Union on repeated occasions.

       33.    Jones was repeatedly counselled, warned, and disciplined regarding his disruptive

behavior and for antagonizing and harassing his fellow employees, engaging in threatening


                                                7
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                 Page 8 of 15 PageID 8



behavior, refusing instructions, and insubordinate conduct.

       34.       Over time, the Union became aware of the issues Jones’s behavior was causing in

the workplace.

       35.       For example, Shop Steward Duane Kinney requested that Union official Rick

Miedema meet with various bargaining unit employees who were upset by Jones’s behavior.

D.     Jones’s August 2018 Suspension.

       36.       On August 3, 2018, Jones yelled at Nathan Sinegal (a coworker and fellow

bargaining unit employee) to leave a common area; and Jones directed inappropriate gestures

toward Sinegal.

       37.       Refresco’s Human Resources Business Partner, Ronald Marshall, investigated the

incident, including interviewing Jones to obtain Jones’s side of the story.

       38.       During the interview, Jones began to swing his hands in a threatening manner just

over Marshall’s head—so close that, if Marshall had raised his head, Jones would have struck

Marshall.

       39.       Afterwards, Marshall witnessed Jones demonstrating to another employee how

Jones had swung his hands over Marshall’s head.

       40.       Jones was suspended for three days for his behavior toward Sinegal and Marshall.

       41.       When Marshall advised Jones of his suspension, Jones attempted to intimidate

Marshall by getting in Marshall’s face and repeatedly saying, “That’s all you got. You weak.”

       42.       Marshall was sufficiently concerned about his safety that he took a picture of

Jones’s license plate in the event he needed to report Jones to the police.

       43.       Following his August 2018 suspension, Jones, through the Union, grieved his

suspension, which grievance was heard in the underlying arbitration.




                                                  8
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21               Page 9 of 15 PageID 9



E.     Jones’s May 2019 Termination.

       44.     Jones continued to engage in disruptive behavior from April 2019 until his

termination in May 2019, which in turn caused his coworkers and fellow bargaining unit

employees to complain to Marshall and Refresco to counsel him.

       45.     On May 2, 2019, Jones began initiating and spreading a maliciously false rumor

that Baron L. King—an African American bargaining unit employee who Jones also repeatedly

referred to as an “Uncle Tom”—was engaged in an inappropriate, extra-marital relationship with

a female driver from another company who delivered products to Refresco’s Fort Worth facility.

       46.     King complained to Supervisor Gates, Human Resources Business Partner

Marshall, and Plant Manager Michael Jackson.

       47.     As a result of this incident—and on top of the others referred to above and the

previously discipline Jones had received—Jones was suspended with pay pending investigation.

       48.     On May 22, 2019 Plant Manager Jackson and Human Resources Business Partner

Marshall met with Jones and Union officials Rick Miedema, Charles Davis, and John Siddell.

Jones denied the allegations.

       49.     After further investigation and evaluation of Jones’s conduct, Refresco terminated

Jones’s employment on May 28, 2019.

       50.     The Union grieved Jones’s termination, and the Union’s grievances of Jones’s

August 2018 suspension and May 2019 termination were advanced to arbitration.

F.     Arbitrator Armendariz’s Award.

       51.     On November 6, 2020, an arbitration hearing was conducted before Arbitrator

Ruben Armendariz. The hearing transcript is attached as Exhibit C, and the hearing exhibits are

attached as Exhibit D.




                                                9
   Case 4:21-cv-00523-O Document 1 Filed 04/09/21                Page 10 of 15 PageID 10



       52.     Human Resources Business Partner Marshall, Plant Manager Jackson, former

Shop Stewart Kinney, former Supervisor Gates, bargaining unit employees Sinegal, Pruner,

Moore, and King, and attorney Joseph R. Damato testified on behalf of Refresco. The Union

only presented Jones.

       53.     Arbitrator Armendariz issued the Award on March 28, 2021. See Exhibit A.

       54.     In the Award, Arbitrator Armendariz sustained the grievance relating to Jones’s

suspension and termination, and ordered Jones reinstated.

       55.     In the Award, Arbitrator Armendariz found that Jones’s committed the underlying

misconduct, including (a) yelling at and making inappropriate gestures to bargaining unit

employee Sinegal on August 3, 2018; (b) swinging his hands over Marshall’s head and

attempting to intimidate Marshall by getting in his face and repeatedly saying, “That’s all you

got. You weak.”; and (c) initiating and spreading “a maliciously false rumor that [bargaining

unit employee] King, who [Jones] repeatedly called an ‘Uncle Tom,’ was engaged in an

inappropriate relationship with a female driver from another company. . . .” (Award, at 10-11).

       56.     Nevertheless, Arbitrator Armendariz did not apply the definition of “just cause”

that the parties bargaining for and that governed Refresco’s decision to suspend and then

terminate Jones’s employment.

       57.     The Agreement provides that “violation of the Company’s rules and/or policies

concerning harassment, workplace violence” automatically constitute “just cause,” and “[i]n the

event of such offenses or misconduct, the arbitrator’s sole role will be to determine whether the

employee engaged in the behavior alleged, in which case the employee’s termination shall be

upheld.”

       58.     The Agreement provides that Refresco may determine the degree of discipline




                                                10
   Case 4:21-cv-00523-O Document 1 Filed 04/09/21                  Page 11 of 15 PageID 11



imposed for each offense, whether that offense is one of the enumerated offenses or a lesser

offense, and that “the degree of discipline up to and including discharge imposed for just cause . . .

shall be determined by the Company.” (Agreement, at Art. 13, Sec. 1).

       59.     In fact, the Agreement bestows on Refresco the right to determine the severity

even of progressive discipline. (Agreement, at Art. 13, Sec. 2) (“Subject to the provisions of

Section 1 of this Article, the level of discipline chosen by the Company is subject to the

grievance and arbitration provisions of Article 12.) (emphasis added).

       60.     Furthermore, the Agreement precludes the Arbitrator from “add[ing] to, delet[ing]

from, nullify[ing], disregard[ing], or modify[ing] any terms of this Agreement.” (Agreement, at

Art. 12, Sec. 3(d)).

       61.     The Agreement specifically provides that the Arbitrator does not “have the power

to substitute his discretion and judgment for that of the Company in any matter on which the

Company has not contracted away its right to exercise discretion and judgment.” (Agreement, at

Art. 12, Sec. 3(d)).

       62.     Thus, Arbitrator Armendariz was not granted the authority to question Refresco’s

determination of the level of discipline issued.

       63.     Instead, his authority extended only to determining whether Jones engaged in the

conduct alleged.

       64.     Having clearly found that Jones, in fact, did engage in the alleged conduct, the

Arbitrator’s job was complete, and he should have applied the plain language of Articles 12 and

13 to Jones’s grievances, denied the grievances, and upheld Jones’s suspension and

termination.

       65.     Rather than properly recognize and discharge his role as circumscribed by the




                                                   11
     Case 4:21-cv-00523-O Document 1 Filed 04/09/21                Page 12 of 15 PageID 12



Agreement, Arbitrator Armendariz improperly weighed Jones’s misconduct and substituted his

own judgment for that of Refresco—thereby dispensing his own brand of industrial justice.

        66.     Accordingly, the Award fails to draw its essence from the collective bargaining

agreement in contravention of 29 U.S.C. § 185. See, e.g., Beaird Industries, Inc. v. Local 2297,

Intern. Union, 404 F.3d 942, 946-47 (5th Cir. 2005); Houston Lighting & Power Co. v. Int’l

Brother. of Electrical Workers, Local Union No. 66, 71 F.3d 179, 183-84 (5th Cir. 1995).

G.      The Arbitrator’s Award Contravenes Public Policy.

        67.     In addition to violating the express terms of the collective bargaining agreement,

the Award also runs counter to the strong public policy favoring anti-discrimination laws, and an

open and inclusive workplace free of harassment and threats of workplace violence.

        68.     Courts have recognized the strong public policy favoring anti-discrimination laws

and have used this public policy as a basis to overturn arbitrator awards which fail to take into

account the seriousness of racial or sexual harassment. See, e.g., Newsday v. Long Island

Typographical Union No. 415, CWA, AFL-CIO, 915 F.2d 840 (2d Cir. 1990); Stroehmann

Bakeries, Inc. v. Local 776, Int’l Bro. of Teamsters, 969 F.2d 1436 (3d Cir. 1992).

                             CAUSE OF ACTION
              VACATUR OF ARBITRATION AWARD UNDER 28 U.S.C. 185

        69.     Refresco repeats and re-alleges the allegations made in paragraphs 1 through 68

above as if fully set forth herein.

        70.     Article 12 of the Agreement is unambiguous and expressly provides that “[t]he

arbitrator shall confine his decision to the terms of this Agreement. . . . No arbitrator shall have

the jurisdiction or authority to add to, delete from, nullify, disregard, or modify any terms of this

Agreement, or to impair any of the rights reserved to the Company under the terms hereof, either

directly or indirectly under the guise of interpretation; nor shall the arbitrator have the power to



                                                 12
   Case 4:21-cv-00523-O Document 1 Filed 04/09/21                  Page 13 of 15 PageID 13



substitute his discretion and judgment for that of the Company in any matter on which the

Company has not contracted away its right to exercise discretion and judgment.”

       71.     Article 13 of the Agreement is unambiguous and expressly provides that “[i]t is

understood and agreed that the degree of discipline up to and including discharge imposed for

just cause . . . shall be determined by the Company”; “the Company may at its option elect to

skip or repeat levels of discipline”; “[s]ubject to the provisions of Section 1 of this Agreement,

the level of discipline chosen by the Company is subject to the grievance and arbitration

provisions of Article 12”; and “[d]iscipline shall remain in effect for a period of twenty-four (24)

months from the date of issuance; provided, however, (i) this limitation shall not apply to

discipline for violations of the Company’s rules and policies relating to harassment and

employee violence. . . .”

       72.     Arbitrator Armendariz did not confine his decision to the terms of the Agreement;

to the contrary, he effectively rewrote the parties collectively bargained agreement by failing to

apply the unambiguous definition of “just cause” set out in Article 13, substituting his opinion on

the severity of Jones’s misconduct for that of Refresco, adding additional requirements for

termination and suspension beyond the plain language of the Agreement, and ignoring the

language in the Agreement permitting Refresco to consider harassing conduct at any time.

       73.     In doing so, Arbitrator Armendariz exceeded his authority under the parties’

collectively bargained agreement, improperly dispended his own brand of industrial justice.

Accordingly, the Award fails to draw its essence from the collective bargaining agreement in

contravention of 29 U.S.C. § 185.

       74.     Arbitrator Armendariz also contravenes strong public policies prohibiting

tolerating discriminatory conduct and violent or threatening behavior in the workplace.




                                                 13
   Case 4:21-cv-00523-O Document 1 Filed 04/09/21               Page 14 of 15 PageID 14



       75.    Because the Award fails to draw its essence from the collective bargaining

agreement, and because the Award contravenes critical public policy aims, Refresco has been

injured and vacatur of the Award is proper.

                                    CLAIM FOR RELIEF

       76.    For the above reasons, Refresco respectfully prays for relief against the Union as

follows:

       a.     For an Order vacating in total the Award dated March 28, 2021;

       b.     For an Order denying the Union’s contractual grievance against Refresco; and

       c.     For an Order awarding Refresco its costs and fees of suit incurred and such other

              and further monetary and equitable relief that the Court may deem just and

              proper.




                                              14
    Case 4:21-cv-00523-O Document 1 Filed 04/09/21   Page 15 of 15 PageID 15



         Dated: April 9, 2021                Respectfully submitted,

                                             SEYFARTH SHAW LLP,


                                        By: s/ John P. Phillips
                                             John P. Phillips
                                             Texas Bar No. 24083659
                                             700 Milam Street, Suite 1400
                                             Houston, Texas 77002
                                             (713) 225-2300 – Telephone
                                             (713) 225-2340 – Facsimile
                                             jphillips@seyfarth.com

                                             John J. Toner
                                             (Application for Admission Pro Hac
                                             Vice Forthcoming)
                                             Bryan M. O’Keefe
                                             (Application for Admission Pro Hac
                                             Vice Forthcoming)
                                             975 F Street, N.W.
                                             Washington, D.C. 20004
                                             (202) 463-2400 – Telephone
                                             (202) 828-5393 – Facsimile
                                             jtoner@seyfarth.com
                                             bokeefe@seyfarth.com

                                             ATTORNEYS FOR PLAINTIFF REFRESCO
                                             BEVERAGES US INC.




                                      15
69084203v.8
